UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON,D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): April 9, 2013 HARLAND CLARKE HOLDINGS CORP. (Exact name of registrant as specified in its charter) Delaware 333-133253 84-1696500 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 10931 Laureate Drive, San Antonio, Texas (Address of principal executive offices) (Zip code) (210) 697-8888 (Registrant's telephone number, including area code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition Harland Clarke Holdings Corp. (the “Company,” or “we”) is scheduling a lender presentation on April 10, 2013 in anticipation of a possible $750 million term loan syndication, proceeds from which would be used to refinance its outstanding term loans that mature in 2014 and fund estimated fees and expenses. In connection with this possible refinancing transaction, the Company has disclosed the following additional information in respect of its fiscal quarter ended March 31, 2013: (Dollars in millions) Q1 2012 Q1 2013 Estimate LTM Q1 2013 Estimate Range Range Adjusted Revenues Harland Clarke $ $ - $ $ $ - $ Harland Financial Solutions - - Scantron - - Faneuil - - Eliminations ) )
